Citation Nr: 1505055	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned in January 2011.  A transcript of that hearing has been associated with the claims file.   

In a January 2013 decision, the Board determined that service connection was not warranted for the Veteran's low back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), asking the Court to vacate and remand for adjudication the January 2013 Board decision.  

In its April 2014 memorandum decision, the Court vacated the Board's January 2013 decision and remanded the case for readjudication.   


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has a low back disorder that is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II. Merits of the Claim

The Veteran contends that service connection is warranted for a low back disorder. He asserts that while in service, he injured his low back on two occasions and that he was treated for his symptoms.  He asserts that he has had low back problems and treatment for his back since that time.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

The Veteran's service treatment records (STRs) show that he injured his back twice in service, and that, between November 1967 and December 1968, he received a number of treatments for complaints of intra-scapular pain.  In October 1969, he was treated for back pain, and he reported that he had fallen 11 months before, and hit his lower back.  X-rays were negative.  The Veteran's December 1969 separation examination report showed that his spine was clinically evaluated as normal.  The report noted "Patient claims he fell striking his back in early 1969.  Examination was negative on two visits to sick bay, NCD (not considered disabling)."  

The Veteran's post-service VA and non-VA medical treatment records dated between May 1971 and 2014 show numerous complaints about back issues and chiropractor visits.  Records from private health care providers show that in May 1971, the Veteran received four treatments for unspecified symptoms, with an indication of four injections.  The reports noted a number of additional treatments for unspecified symptoms through 1977, with use of unspecified medications since that time.  In 1979, the Veteran was noted to have "acute lumbosacral strain."  In 1985, he was noted to have lumbar radiculitis and sciatic neuritis.  Subsequent reports showed that the Veteran reported a medical history which included back and neck pain following a 1986 MVA in which he sustained whiplash.  A March 1996 record showed that the Veteran complained of calf pain after lifting weights.  A 2002 report noted DDD (degenerative disc disease).  February 2011 magnetic resonance imaging (MRI) studies showed that the Veteran's thoracic spine was noted to have a very small degree of disc bulge osteophyte complexes, and that his lumbar spine results showed a disc protrusion at L4-5 causing mild narrowing of the right neural foramen that touched the exiting right L4 nerve roots, a left foraminal disc protrusion at L5-S1, and a mild degree of left neural foraminal narrowing.
 
During a May 2011 VA spine examination, the examiner concluded that the Veteran's current low back condition was standard low back pain secondary to degenerative joint disease of the lumbosacral spine, and that he had mild lumbosacral spine degenerative joint disease in that area (based on X-ray and MRI findings).  Hence, the examiner reasoned, it was less likely as not that the Veteran's current lumbar spine condition had its onset in-service or within one year of service discharge, or was otherwise shown to have been incurred in or due to an event of service, and that it was unlikely that the Veteran's current low back pain was related to the dorsal pain he experienced while in active service. 

The May 2011 VA examiner also wrote the December 2011 addendum, in which he indicated there was no evidence of the disability having an onset in service; and that, during service, the Veteran had two episodes of direct injury and his current condition is not related to direct trauma, as the Veteran currently had low back pain, and his service injury is to his upper back and interscapular area.  The examiner also noted that the Veteran's December 1969 separation examination was normal, and included a note to re-check the Veteran's back for compensation purposes if his back pain persisted.  
 
In a February 2011 statement, C.S., D.C., a chiropractor, stated that the Veteran has been experiencing chronic low back pain since a fall during service, and that it was plausible that the Veteran's current condition was the result of his service injury.

In a February 2011 statement, G.K.P., D.O., another chiropractor, opined that it was as likely as not that the Veteran's back condition began while he was on active duty. 

In a statement, received in December 2011, S.T., D.C., the Veteran's former chiropractor, indicated that she had treated the Veteran for low back and thoracic pain between 2005 and 2008, but that her records had been destroyed. 

At the June 2012 VA spine examination, the examiner diagnosed the Veteran with lumbosacral and thoracic degenerative disc disease (diagnosed in 2002), sciatica (diagnosed in 2011), and levoscoliotic curvature, congenital (diagnosed in 2011).  The examiner indicated that the various spine disorders were less likely as not  incurred in or caused by the claimed in-service injury.  The examiner concluded that the Veteran's 1986 MVA had resulted in a more severe and disabling impact than the in-service fall on his tailbone.  The examiner explained that the Veteran did not seek treatment for the in-service injury until about 11 months after it happened, and that at the (Veteran's then-current) age of 66, age-related changes could contribute to worsening lower back symptoms.

In a November 2012 opinion, a VA examiner (a D.P.M.) stated that she was "in full agreement" with the May 2011 and June 2012 VA opinions.  The examiner found that the Veteran's current diagnoses included lumbosacral and thoracic degenerative joint disease with sciatica.  She added that the Veteran's self-limiting in-service soft tissue strains were less likely as not to the cause of his current back condition, and that these objective findings were consistent with the normal aging process.

Following the Board's last decision, while his case was on appeal before the Court, the Veteran submitted a May 2013 opinion from his chiropractor, C.S., D.C., which stated  it was highly likely that the Veteran's in-service trauma (falling and striking his lower sacral area) had caused his long term back disability.  He explained that the force of the fall, human anatomy and neurophysiology as well as the lack of more appropriate care when the injury happened "set the stage" for less efficient sensorimotor programs, decreased biomechanical integrity and resultant chronic pain.  
  
The Board has also considered the Veteran's own contentions, and those of his wife who has submitted a statement on his behalf.  While the Veteran is not competent to diagnose degenerative disc disease, or any of the other back disorders which are his current diagnosis, he is competent to report when he injured his back, as that is a matter that required not specified knowledge and can be described by a lay person.  The Veteran's in-service back injuries were events which he experienced and was able to describe and observe as a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran competent to provide lay testimony as to the fact that he injured his back as a result of in-service incidents.  In the same vein, the Veteran's wife is competent to provide testimony as to the fact that the Veteran has had low back issues since they met in 1971, two years after the Veteran was discharged from active service.   

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran underwent multiple VA examinations and has provided multiple private opinions.  The VA examiners opined that while the Veteran had a low back disability, it was less likely than not that it was incurred in or caused by his active service, and it was more likely that it was caused by aging and a 1986 motor vehicle accident.  C.S., D.C., who has treated the Veteran for low back issues for several years, opined that it was "highly likely" that the back injuries in active service caused the Veteran's current low back disorder.  Rationale was provided.  No one opinion is any more or less probative than the other.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a low back disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


